PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NanoString Technologies, Inc.
Application No. 17/476,712
Filed: September 16, 2021
For: CHEMICAL COMPOSITIONS AND USES THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 17, 2022, to revive the above-identified application and a decision on petition under 37 CFR 1.182 to expedite.

The petitions are GRANTED.

This application became abandoned for failure to timely submit replacement drawings on or before August 2, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability mailed May 2, 2022. Accordingly, the date of abandonment of this application is August 3, 2022.  A Notice of Abandonment was mailed August 17, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

The application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/TERRI S JOHNSON/Paralegal Specialist, OPET